Opinion issued November 17, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00373-CR
                           ———————————
                         ADRIAN SIMON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Case No. 1406854


                       MEMORANDUM OPINION

      A jury convicted appellant Adrian Simon of the offense of aggravated

assault of a family member. See TEX. PENAL CODE ANN. § 22.02 (West 2011).

After he pleaded true to enhancement paragraphs, the jury assessed his punishment

at imprisonment for life. See id. § 12.42(c)(1) (West 2011) (providing punishment
range for repeat and habitual felony offender convicted of first-degree felony with

prior first-degree felony convictions); § 22.02(b)(1) (providing that aggravated

assault of family member is first degree felony). Appellant timely filed a notice of

appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,

812–13 (Tex. Crim. App. 1978).         Counsel indicates that she has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Counsel has also

informed us that she delivered a copy of the appellate record and the brief to

appellant and informed of his right to file a response. See In re Shulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008); see also Kelly v. State, 436 S.W.3d 313,

319 (Tex. Crim. App. 2014) (holding that appellate counsel who files Anders brief




                                          2
must “take concrete measures to initiate and facilitate the process of actuating his

client’s right to review the appellate record, if that is what the client wishes”).

      In his pro se response, appellant argues, among other things, that the

evidence was insufficient to support his conviction, that he received ineffective

assistance of counsel, and that the trial court erred in admitting evidence of the

knife allegedly used in the assault.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.




                                           3
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1   Attorney Angela Cameron must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.


Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997) (per curiam).

                                           4